Citation Nr: 1312034	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  07-05 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for spondylolisthesis of the lumbar spine.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to October 3, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, denied the Veteran's claim for service connection for spondylolisthesis of L5-S1 and his claim for TDIU.  The Board remanded the instant claims in August 2009 and the case now return for further appellate review.

The Board observes that additional VA treatment records were associated with the Veteran's Virtual VA claims file in February 2013, after the issuance of the most recent supplemental statement of the case in August 2011, and without a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2012).  However, as the Veteran's claims are being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The Veteran testified before a Decision Review Officer (DRO) at a June 2007 hearing and before a Veterans Law Judge (VLJ) at a June 2009 hearing.  Hearing transcripts have been associated with the claims file.  In November 2010, the Veteran was informed that the VLJ who had conducted the June 2009 hearing was no longer employed at the Board and he was offered the opportunity for another hearing.  He indicated in a November 2010 response that he did not desire another hearing.

The Board notes that a February 2013 rating decision granted the Veteran's claim for service connection for central nervous system ocular lymphoma and assigned a 100 percent rating, effective October 3, 2012.  Such decision also granted special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s) based on account of such 100 percent schedular rating and the additional service-connected disabilities of coronary artery disease and posttraumatic stress disorder (PTSD) with depression, independently ratable at 60 percent or more, effective October 3, 2012.  

The United States Court of Appeals for Veterans Claims (Court) has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A 
§ 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"). 

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  Although not rated as 100 percent disabling, for SMC purposes, a TDIU satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008). 

As such, in the instant case, the Board finds that, as the Veteran has been awarded SMC at the housebound rate as of October 3, 2012, the issue of entitlement to a TDIU is moot as of such date.  Therefore, the Board has recharacterized such issue to reflect the appellate period for which he was not in receipt of a total rating or SMC.

In its December 2011 Informal Hearing Presentation (IHP), the Veteran's representative identifies a number of claims as being on appeal, including claims for service connection for chronic atrial fibrillation, hypertension, diabetic retinopathy and bilateral peripheral neuropathy of the upper and lower extremities.  The Board notes that such claims were denied in an August 2009 Board decision.  It is not clear whether the Veteran or his representative intend for this IHP to constitute informal requests to reopen the claims for service connection for these disabilities.  Therefore, the Veteran and his representative are advised that, if they wish to file such claims, to so inform the RO.

The Board also notes that the August 2009 Board decision denied a rating in excess of 50 percent for PTSD and the Veteran thereafter appealed such issue to the Court.  In an April 2010 Order, the Court granted the Veteran's and the Secretary's Joint Motion for Partial Remand.  As such, the Board's denial of a rating in excess of 50 percent for PTSD was vacated and the issue was remanded to the Board.  Thereafter, in a February 2011 decision, the Board awarded a 70 percent rating for PTSD.  The Veteran did not appeal such decision to the Court and, therefore, this issue is not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a sponylolisthesis of the lumbar spine and his claim for TDIU so that he is afforded every possible consideration.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. §§ 4.2, 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

The Veteran contends that he injured his back during rocket attacks which occurred while serving in Vietnam.  Specifically, he alleges that he would be forced to jump from outposts while welding due to these rocket attacks and that he injured his back seeking cover during such attacks.  In the August 2009 remand, the Board noted that the Veteran's award of service connection for PTSD was based, in part, on the RO's finding that he served in combat.  As such, the Board remanded this claim to obtain an etiological opinion as to direct service connection.

Such an opinion was obtained in September 2009.  The examiner opined that it was less likely than not that the Veteran's service permanently aggravated his preexisting grade I spondylolisthesis.  The examiner further noted that grade I spondylolisthesis was not necessarily caused by a traumatic event and could be "developmental" in nature.  No opinion regarding direct service connection was provided and the examiner did not address whether this condition clearly and unmistakably preexisted the Veteran's service.  In addition, although the examiner suggested that the Veteran's grade I spondylolisthesis was developmental in nature, she did not determine whether it was a congenital disease or defect.  In this regard, the Board notes that the Veteran's spine was found to be normal on service entrance.  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.    § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003. 

Furthermore, the Board notes that VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service. VAOPGCPREC 82-90 (1990). 

The Board notes that in light of the deficiencies detailed above, an addendum opinion should be obtained.  Therefore, as to the Veteran's grade I spondylolisthesis, the examiner is requested to offer an opinion regarding: (i) whether it constitutes a congenital defect, and, if so, whether there is any additional disability due to a superimposed disease or injury during service; (ii) whether it constitutes a congenital disease, and, if so, whether it was aggravated by his period of active service beyond the natural progression and (iii) if it does not constitute a congenital disease or defect, whether it is related to his military service, to include, if applicable, on the basis of aggravation of a preexisting lumbar spine disorder.
 
In addition, the TDIU claim is "inextricably intertwined" with this claim for service connection for grade I spondylolisthesis, particularly since the determination of whether this disability is service-connected may potentially affect his entitlement to a TDIU.  Claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one of the claims cannot be rendered until a decision on the other.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Additionally, the Board notes that June 2011 VA examiners offered separate opinions regarding the individual impact that the Veteran's service-connected diabetes mellitus, psychiatric disorder, and heart disease have on his employability; however, to date, an opinion regarding the impact that the Veteran's disabilities jointly have on his employability has not been obtained.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the September 2009 VA examiner for an addendum opinion.  If the examiner who drafted the September 2009 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

a) With regard to the Veteran's grade I spondylolisthesis, does it constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

b) If the Veteran's grade I spondylolisthesis is determined to be a defect, was there any superimposed disease or injury during service, to include his acknowledged back injury when he sought cover during rocket attacks, that resulted in additional disability?   If so, identify the additional disability.

c) If the Veteran's grade I spondylolisthesis is determined to be a disease, then is it at least as likely as not that it was aggravated by his period of active service? Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

d)  If the Veteran's grade I spondylolisthesis is determined to be not be a congenital disease or defect, did such clearly and unmistakably pre-exist his entry onto active duty in February 1966?  The examiner should specifically address the findings of a normal spine on the Veteran's service entrance examination.

i)  If so, is there clear and unmistakable evidence that such pre-existing disorder did not undergo an increase in the underlying pathology during service?

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If not, is it at least as likely as not that the disorder is directly related to service, to include his acknowledged back injury when he sought cover during rocket attacks?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  

A complete rationale should be given for each opinion expressed.   

2.  Forward the claims file should to an appropriate medical professional to offer an opinion as to whether the Veteran's service-connected disabilities render him unemployable prior to October 3, 2012.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the opinion.

Following a review of the record, the examiner should render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

In this regard, prior to October 3, 2012, the Veteran is service-connected for PTSD with depression as of September 13, 2005; coronary artery disease as of March 10, 2010, type 2 diabetes as of April 18, 2007.  The examiner is advised that he or she may not consider any disability service-connected prior to the effective date of service connection.

A complete rationale should be given for each opinion expressed.   

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the August 2011 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



